UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :   Case No. 2:17-cv-06914-JMA-SIL
                                      Plaintiff,                 :
                                                                 :   Judge Joan M. Azrack
                             vs.                                 :
                                                                 :
JOHN DOE, subscriber assigned
 IP address 67.87.252.52,                                        :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                                           NOTICE OF MAILING

          Pursuant to Magistrate Judge Steven I. Locke’s Report and Recommendation to Honorable

 Joan M. Azrack, U.S.D.J. [CM/ECF #27] dated June 22, 2020, Plaintiff hereby gives notice of

 serving a copy of same upon Defendant, via first class U.S. Mail, on June 24, 2020.

 Dated: June 25, 2020


                                                      By:      /s/ Kevin T. Conway
                                                               Kevin T. Conway, Esq. (KC-3347)
                                                               80 Red Schoolhouse Road, Suite 110
                                                               Spring Valley, New York 10977
                                                               T: 845-352-0206
                                                               F: 845-352-0481
                                                               E-mail: ktcmalibu@gmail.com
                                                               Attorneys for Plaintiff
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020, I electronically filed the foregoing document with

the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who are

registered CM/ECF users will be served by the CM/ECF system.

       I further certify that some of the participants in the case are not CM/ECF users. I have

mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.



                                                    By:    /s/ Kevin T. Conway
                                                           Kevin T. Conway, Esq. (KC-3347)


Service List
[REDACTED]
Stamps Print Receipt                                                                      Page 1 of 1




                                                                                            Receipt
                                                                               Print Date: Jun 25, 2020




    RETURN TO                                    REFERENCE

    KEVIN T. CONWAY                              Ship Date:                           Jun 25, 2020

    80 Red Schoolhouse Road                      Ship from ZIP:                             10977

    Spring Valley, NY 10977                      Weight:                                0 lbs. 1 oz.

                                                 User:                              KevinTConway

    SHIP TO                                      Cost Code:                               <None>

                                                 Refund Type:                             E-refund

                                                 Reference #:

                                                 Printed on:                        Shipping label

                                                 Tracking #:               00040899563762589450




     SERVICE                                                                    UNIT PRICE



    First Class ® Envelope                                                                   $0.50

    Tracking                                                                                 $0.00

    Insurance (N/A)



                                                 Subtotal                                    $0.50

                                                 Label Quantity                                   1

                                                 Total Cost                                  $0.50




https://or.stamps.com/PostageTools/PrintReceipt.aspx?postageId=7792458800&carrierAcc... 6/25/2020
